        Case: 1:19-cv-01720 Doc #: 1-2 Filed: 07/30/19 1 of 6. PageID #: 7



IN THE CUYAHOGA COUNTY OHIO COURT OF COMMON PLEAS


CLAIM FORRECOVERY FOR
                                                                                   Complaint
                                                                  PETER J CORRIGAN
RACIAL DISCRIMINATION                                             CV 19917538
AND EMOTIONAL DISTRESS


        PLAINTIFFS

MYRON A. GRACE,                                 THE CIJYAHOGA COUNTY CHaD

RAKHSHANDA TAIlS                                COURT OF COMMON PLEAS

7519 MENTOR AVE., SUITE A-ito                   1200 ONTARIO

MENTOR, OHIO 44060                              CLEVELAND, OHIO 44113

(440)434-9861, E: WPILOTS@YAHOQ.COM         )
                                                                                 -


                                                                         -       C—
                                                                                 Ct

DEFENDANTS                                  )                                    r.j
                                                                         -       C
JACKCLEVELANDASINO                          )                                    -c
100 PUBLIC SQUARE                           )                               :.   4

CLEVEAND, OHIO 44113                        I
(216) 297-4777




CLAIM FOR RECOVERY FOR RACIAL DISCRIMINATION AND EMOTIONAL
DISTRESS


                             Issue

Now comes Myron A. Grace and Rakhshanda Talib on behalf of each other for recovery for
Racial Discrimination and Emotional Distress. That in fact on 06/08/19 on or around 1:40 am
EST an act of Discrimination occuned on property owned by Jack Cleveland Casino at 100
Public Square Cleveland Ohio 44113. That an employee named “Eason”of the Jack Cleveland
        Case: 1:19-cv-01720 Doc #: 1-2 Filed: 07/30/19 2 of 6. PageID #: 8



Casino called the Plaintiffs Ignorant aid said “You People” (referring to plaintiff’s as something
other than Human and commonly interpreted as a alternate word o one for Nigger. Nigger being
a derogatory term used by racist individuals to demean African Americans). The plaintiff’s did
nothing to provoke the incident, but the plaintiff’s simply asked the employee for a Donut
Plaintiff’s was asked to stay off premises for 24 hours and no has since tried to compensate
plaintiff’s in any manner for this treatment. The termed used by the employee of Jack Casino
Cleveland “Eason” has had a lasting negative effect on the plaintiffs emotional state and has
called the plaintiffs anxiety and distress. The act by “Eason” an employee of Jack Cleveland
Casino may also be described as a Discriminatory Hate Crime (aka Ethnic Intimidation) ORC     -


2927.12 Ethnic intimidation. Ohio Revised Code. Procedure 12.160 Rumors/Potential Civil
                                 -
                                                                         -


Disturbances.

Plaintiff’s have displayed physical symptoms of emotional distress- depression, shakes, and
nightmares stemming from emotional stress.

                                 Rules
Procedure 12.170 Civil Disturbance Operation Procedure
                    -




Procedure 12.400 Offense Reporting, Miscellaneoqs Reporting
                    -




Procedure 18.120 Release of Information and Public RecQrds
                    -




Cincinnati Municipal Code (CMC) 908-3 Criminal Iptimidation
Public Law 101-275: Hate Crime Statistics Act
Ohio Revised Code (ORC) 2927.12 (Ethnic Intimidation)
Ohio Revised Code (ORC) 2929.12 (B)(8)(Seriousnqss au4 recidivism factors)
Definition:
A Hate Crime is a committed, threatened, or attempted criipinal act by any
person(s) against a person or property of another indjvidual or group that may in
any way constitute an expression of racial, religious, ethnic/national origin,
sexual orientation, or other forms of bias.
Motivated by prejudices, bate crimes may include but are not limited to:
threatening communications, physical assaults, vandalism, cross burnings,
destruction of religious symbols, and firebombing.
The Ohio Revised Code identifies and defines the following protected classes
under the Ethnic Intimidation statute: a person or group of persons based upon
theft race, color, religion, or national origin.
          Case: 1:19-cv-01720 Doc #: 1-2 Filed: 07/30/19 3 of 6. PageID #: 9



(hups://www.ciucinnati-oh.gov/police/assewFilelProceduresJl24l7.pdf)

NEGLIGENT INFLICtiON OF SERIOUS EMOTIONAL DISTRESS. The negligent infliction of emotional distress
is an actionable tort in Ohio, meaning that the person who suffers the emotional distress can bring a
lawsuit to seek damages from the person causing the harm.

Generally, a person may receive compensation for the negligent infliction of emotional distress if he
either witnesses or experiences a traumatic incident, or is subjected to an actual physical danger or
threat caused by the negligence of another.

(                                                                                                   )


                                 Analysis

Employee of Jack Cleveland Casino “Eason” committed a Hate Crime Against plaintiffs and also cause
severe Emotional Oistress to plaintiff’s. Plaintiffs have displayed physical svmptpms of emgtipnal
di5tress- depression, shakes, and nightmares stemming from emotional stress.



                                 Damages

Plaintiff’s ask for recovery of Damages in the following:

     a)   Emotional Distress $25,000
     b)   Punitive Damages $25,000
     c)   Total Damages Requested: $50,000

The plaintiff Myron A. Grace now comes before The Cuyahoga County Court of Common Pleas on Behalf
of himself Pro Sc




    *1
    “V                              ),,-            Date

Myro A. Grace, Pro SE

7519 Mentor Ave., Suite A-lb

Mentor, Ohio 44050

(440)434-9861
                       Case: 1:19-cv-01720 Doc #: 1-2 Filed: 07/30/19 4 of 6. PageID #: 10
                                                 FINANCIAL DISCLOSURE / AFFIDAVIT OF INDIGENCY
                                              ($25.00 application fee may be assessed—see notice on reverse side)
                                                                   I. PERSONAL INFORMATION
                                                                               Person Represented’s Name (if juvenile)
                                                                                                                           K; ‘Jr




                                                                          Ill. PRESUMPTIVE EIICIBILIn’
The appointment of counsel is presumed if the person represented meets any of the qualifications below. Please place anT

Ohio Works First/TANF: — SSI:__ SSD:               —        Medicaid,                  Poverty Related Veterans’ Benetlts:__ Food Stamps:

Refugee Settlement Benefits:       —   Incarcerated in state penitentiary:                 Committed to a Public Niental Health Facility:           —




Other (please describe):           .fr,o,,       \‘                                                                Aivenile:   —        frfjnenlk.pleuseconffnueotsecton Wa)

                                                                          IV. INCOME AND EMPLOYER
                                                                                                                           Spouse
                                                                          Applicant                                                                                      Total Income
                                                                                                        (Donot nckjde ooses iftcdmt If Spouse b alleged 1ctknJ

GmssMonthlyfmploymentlncome
                                                                              r”                                               U      -                                  r_
Unemployment. Worker’s Compensation, Child
Support, Other Types of Income
                                                                                                                                          TOTAL INCOME               $
                                       /1
                               /Q’t’
                               ,




Employer’s Name:           /                                                                      Phone Number

Employer’s Address:
                                                                                   V. LIQUID ASSETS
TypecrAsset                                                                                  Estimated Value                              .-:.



Checking, Savings, Money MarketAccounts                                                      $                                                       ——
                                                                                                 </
                                                                                             $     (?
Stocks, Bonds,CDs                                                                                       C C)
                                                                                             $                                            :c
OtherLiquidAssetsorCashonHand                                                                    C C
                                                              TotaiLiquidAssets              $
                                                                           VI. MONTHLY EXPENSES
Type of Expense                                                       Amount              Type of Expense                                                                    Amount
Child Support Paid Out                                                                           Telephone
Child Care (if working only)                                                                     Transportation/Fuel                                                                           -
                                                                                                                                                                         .
                                                                                                                                                                                 ‘-           ft
Insurance (medical, dental, auto, etc.)                           /   V            7             Taxeswithheld crowed                                                71i,
Medlcal/ Dental Expenses or Associated Costs of
                                                                                                                                                                 ‘-4: c;
                                                                      /       -.
                                                             ‘
                                                                                                 CreditCard, OtherLoans
Caring for Infirm Family Member                             / Ii

Rent/Mortgage                                                              ;-I,                   Utilities (Gas, Electxiç Water/Sewer, Trash)                                        :   /


Food                                                          -                                  0t11(5pfl)                                                                  .    :
                                            EXPENSES    $                                                                                        EXPENSES        $
                                                              VII. DETERMINATION OF INDIGENCY

If applicant’s Total Income in Section W is ator below 1273% of the Federal Poverty GuIdelines, counsel must be appointed.
For applicants whose Total Income in Section IV is above 125% of the Federal Poverty 6uidelines, see recoupment notice in Section XI.
ft applicant’s LiquId Assets In Section V exceed figures provided in GAC 120-1-03, appointment of counsel may be denied if applicant can employ counsel
using those liquid assets.
ft aDnhcant’s Total Income falls above 187.5% of Federal Poverty Guidelines, but acolicant is financially unable to emolov counsel after cavinc monthly
                        Case: 1:19-cv-01720 Doc #: 1-2 Filed: 07/30/19 5 of 6. PageID #: 11
                                                           VIII. $25.00 APPLICATION FEE NOTICE
By submitting this Financial Disdosure / Affidavit of Iridigency Form, you will be assessed a non-refundable $25.00 application fee unless
waived or reduced by the court. If assessed, the fee is to be paid to the clerk of courts within seven (7) days of submitting this form to the
entity that will make a determination regarding your indigency. No applicant may be denied counsel based upon failure or inability to pay
thisfee.
                                                                 IX. AFFIDAVIT OF INDIGENCY


  I,                             ;4    th’4-CLE                               (applicant or alleged delinquent child) being duly sworn, state:


   1.       I am financially unable to retain private counsel without substantial hardship to me or my family.

   2.       I understand that I must inform the public defender or appointed attorney if my financial situation should change
            before the disposition of the case(s) for which representation is being pro’sided.

   3.        understand that if it is determined by the county or the court that legal representation should not have been
            provided. I may be required to reimburse the county for the costs of representation provided. Any action filed
            by the county to collect legal fees hereunder must be brought within two years from the last date legal
            representation was provided.

  4.        I understand that lam subject to criminal charges for providing false financial information in connection with
            this application for legal representation, pursuant to Ohio Revised Code sections 120.05 and 2921.13.

            I hereby certify that the information I have provided on this financial disclosure for                  s true to the best of my
       -    knoedge.

                                                                                                                -

                                                                                  AffianfsinatLIre                                 Date
            Notary public I Individual duly authorized to administer oath:
            Subscribed and duly sworn before nppinjto law, by the above named applicant this day of
                                         2u1;g.at (4-?n     Qc-(cc’ay
                                                                           ,CountyofXct,ghnr1   ,Stateof
            Ohio.                                          CVY/0z’C/c’fltiVJD.S

            Signature of person administering oath
                                                                                           4],-)                i-t’o J
                                                                                  Title (example: Notary, Deputy Clerk of Courts, etc.)

                                                                   X. JUDGE CERTIFICATION

                I hereby certify that above-noted applicant is unable to fill out and! or sign this financial disclosure / affidavit
           for the following reason:                                                                           I have determined
                                                                                                                           .


           that the party represented meets the criteria for receiving court-appointed counsel.



                                                                                  Judge’s signature                                Date
                                                                  Xl. NOTICE OF RECOUPMENT
   ORC. §120.03 allows for county recoupment programs. Any such program may not jeopardize the quality of defense provided or act to
deny representation to qualified applicants. No payments, compensation, or in-kind services shall be required from an applicant or client
whose income falls below 125% of the federal poverty guidelines. See 0AC 120-1-05.
   Through recoupment, an applicant or client may be required to pay for part of the cost of services rendered, if he or she can
reasonably be expected to pay. See ORC §2941.51(0)
                      XII. JUVENILE’S PARENTS’ INC0ME      —   FOR RECOUPMENT PURPOSES ONLY— NOT FOR APPOINTMENT OF COUNSEL
                                                     Custodial Parents’ Income (Do notinclude parents’
                                                       income if parent or relative is alleged victim)                            Total

Employment Income (Gross)                                                            ---




Unemployment, Workers Compensation,
Child Support, Other Types of Income
                                                                              TOTAL INCOM $
 Please complete Section VI on page 1 of this form if you would like the court to consideryour n’onthly expenses when determining the
amount of recoupment which you can reasonably be expected to pay.
Case: 1:19-cv-01720 Doc #: 1-2 Filed: 07/30/19 6 of 6. PageID #: 12


                                                            p

                                          —
                                     r               C-;
                                                           r—
                                    r,    Ct               Ca
                                     I




                                                           N.
                                    -‘C




     F,:.
     I-I.




     n
     (1)

                  C
                           r.
                           N


                      N    C
                           r.
                  r




                          a’,                  r



                                               1’-
